Per Curiam:
The present complaint is not essentially different from the one heretofore passed on by this court (199 App. Div. 588). The additional facts alleged, or the facts alleged in a different way, do not affect the prior determination that the contract in question was an entire, and not a divisible one; that the plaintiff could not rescind the contract in question; and that no damages are shown to have been sustained by plaintiff’s assignors, or by plaintiff, due to defendants’ acts. The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion for judgment granted, with ten dollars costs. Present — Clarke, P. J., Dowling, Finch, McAvoy and Martin, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.